Citation Nr: 0712777	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  00-03 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral high frequency hearing loss.

2.  Entitlement to a higher initial evaluation than 70 
percent for PTSD prior to February 8, 2006.


REPRESENTATION

Appellant represented by:	Daniel Wedemeyer, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The cumulative effect of rating decisions to date is that a 
70 percent schedular rating is in effect for PTSD effective 
from August 25, 1999 to February 8, 2006, and a 100 percent 
schedular rating is assigned for PTSD from February 8, 2006.  
The matter of a rating higher than 70 percent for any and all 
portions of the rating period from August 25, 1999 to 
February 8, 2006 remains on appeal, notwithstanding a March 
2006 declaration by the RO to the contrary.  This followed a 
May 2005 Board remand, which was pursuant to a United States 
Court of Appeals for Veterans Claims (Court) order which 
vacated the Board's 2001 decision and ordered assignment of 
no less than a 70 percent rating for PTSD, and additional 
development and readjudication.

The issue of entitlement to a rating higher than 70 percent 
for PTSD prior to February 8, 2006 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Audiometric testing in 1999 produced numeric hearing 
impairment designations of I for the right ear and II for the 
left ear.  

2.  Audiometric testing in 2000 produced numeric hearing 
impairment designations of I for each ear.  

3.  Audiometric testing in 2006 produced numeric hearing 
impairment designations of I for each ear.  

2.  The service-connected bilateral high frequency hearing 
loss disability does not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral high frequency hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 
4, 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Hearing loss

The veteran filed a claim for an increased rating for hearing 
loss in September 1998 and appealed for a higher rating from 
the RO's September 1999 decision denying an increased 
(compensable) rating for bilateral high frequency hearing 
loss.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.  

A hearing loss rating under the rating schedule is derived by 
applying 38 C.F.R. §§ 4.85, 4.86 (2006).  The examinations 
from which the ratings are derived must included a controlled 
speech discrimination test and a puretone audiometry test.  
38 C.F.R. § 4.85(a).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

On audiological evaluation in 1999, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
25
80
36
LEFT
20
30
30
75
39

Speech audiometry revealed speech discrimination ability of 
92 percent in the right ear and of 88 percent in the left 
ear.

On audiological evaluation in 2000, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
35
95
41
LEFT
20
15
30
85
38

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 in the left ear.

On audiological evaluation in 2006, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
35
90
40
LEFT
15
20
35
80
38

Speech audiometry revealed speech discrimination ability of 
96 percent in the each ear.

Correlation of this data with Table VI of 38 C.F.R. § 4.85 
reveals right and left ear numeric hearing impairment 
designations of I for each occasion except for the 1999 
audiogram which correlates with a left ear designation of II.  
Using Table VII of 38 C.F.R. § 4.85, the test results do not 
warrant a compensable rating.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992) (there is a mechanical application of rating 
schedule to numeric values found on audiometry).  The results 
on each occasion indicate a noncompensable level of 
disability.

The amended provisions of 38 C.F.R. § 4.85 (2006) do not 
assist, as the exceptional patterns of hearing impairment 
they specify are not shown.  Table VIIa can not otherwise be 
used since the requirements of 38 C.F.R. § 4.85(c) are not 
met.  With or without the amendments, which are effective 
from June 1999, the same result is obtained.  The data 
permits no more than a noncompensable rating under the rating 
schedule.

The question of referral for an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) must be appropriately addressed in 
accordance with the Court's February 2005 order.  In 1999, 
the veteran reported experiencing severe difficulties hearing 
in the presence of any background noise, and that he was 
severely frustrated.  In written statements and at his March 
2000 hearing before a hearing officer at the RO, the veteran 
testified that he has been employed for many years as a High 
School foreign language teacher.  He stated that his hearing 
loss had severely impacted his performance since he has great 
difficulty discerning whether a student has spoken with 
proper elocution.  He further asserted that this impairment 
is particularly vexing when there is medium to low level 
background noise as is the case in a classroom.  He states 
that as a result his defective hearing cannot be properly 
assessed in a clinical setting, and is, in fact, far more 
disabling than reflected by the evaluation assigned.  

The veteran's arguments have been considered.  However, the 
Board concludes that referral for an extraschedular rating is 
not warranted.  The veteran was working full time as of June 
1999.  His speech was spontaneous and of adequate volume on 
VA examination in September 1999.  There is no indication in 
any of the examination reports that any of the examiners 
noticed that he had any difficulty understanding what they 
said, and it is evident that they communicated with him a 
very significant amount and obtained a very substantial 
amount of relevant information.  For example, he had a 1 1/2 
hour interview with a VA psychiatrist in February 2006 who 
stated that he spoke in a clear voice tone and in a logical 
and focused manner.  Moreover, the veteran stressed, during 
his 2000 hearing, that he remained a very good language 
teacher.  T. 21.  The April 2000 VA examination report 
indicated that he would rely on visual cues to compensate him 
for hearing loss, and his wife indicated that repetition or 
requests of others to speak up would result in effective 
communication.  He has submitted no statements from anyone - 
former students or supervisors included - who have indicated 
that his hearing loss markedly interferes with his 
employment.  

Although the veteran's hearing loss did present some 
challenges in the veteran's long career as a foreign language 
teacher, the preponderance of the evidence, then, indicates 
that the veteran's hearing loss does not produce marked 
interference with employment.  The veteran's difficulties are 
noted, as is his sentiment in his 2000 testimony, T. 16, that 
he should be rated, essentially, not by the results of a 
controlled audiometric test, but in the context of how he 
earns his living.  However, where, as here, the evidence as a 
whole does not present a disability picture that places the 
veteran's disability picture outside of the norm, and into 
the realm of an exceptional or unusual case, referral for an 
extraschedular evaluation is inappropriate.  
38 C.F.R. § 3.321(b)(1).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

VA has satisfied its duty to notify.  The RO provided the 
requisite notification in a January 2006 letter.  The Board 
acknowledges that this letter was sent to the veteran after 
the September 1999 decision that is the basis for this 
appeal.  In this case, however, the unfavorable RO decision 
that is the basis of this appeal was already decided - and 
appealed -- by the time the current section 5103(a) notice 
requirement was enacted in November 2000.  The Court 
acknowledged in Pelegrini v. Principi, 18 Vet. App. 112, at 
120 (2004), that where, as here, the section 5103(a) notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process, which he has received in this 
case.  Notice was provided before the last supplemental 
statement of the case.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

The veteran was notified of effective dates for increased 
ratings and degrees of disability in January 2006, and again 
in June 2006.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  While this was after the initial adjudication, it 
cured any notice and assistance deficiencies concerning 
effective date and/or degree of disability because the 
veteran was given an opportunity to submit evidence after it 
and there was a subsequent adjudication in June 2006 at the 
RO. 

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained three VA audiology 
reports for hearing loss, and the veteran's testimony.  
Reasonable attempts were made to obtain all authorized 
identified existing relevant evidence.  VA has satisfied its 
assistance duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

An increased (compensable) rating for bilateral high 
frequency hearing loss is denied.


REMAND

The veteran's appeal contests the adequacy of a November 1999 
initial rating for PTSD upon the success of a claim for 
service connection for PTSD.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126-28.  

In this case, there was a Board decision in May 2001 denying 
a rating higher than 50 percent.  It was appealed.  The 
Court, in a January 2005 memorandum decision, vacated the 
Board's decision and instructed the Board to grant no less 
than a 70 percent rating for the veteran's service-connected 
PTSD and an appropriate effective date.  The Board granted a 
70 percent rating for PTSD effective from August 25, 1999 in 
its May 2005 decision.  The Court in January 2005 also 
vacated the Board's implicit May 2001 decision to deny a 100 
percent rating for the veteran's service-connected PTSD, and 
remanded the case for readjudication of the matter of 
entitlement to a 100 percent rating and an extraschedular 
consideration for PTSD.  

In AB v. Brown, 6 Vet. App. 35 (1993), the Court held that, 
where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  The 
Board acknowledges that the 100 percent schedular rating for 
PTSD granted by the RO in March 2006 is the maximum schedular 
rating for that disability.  Nonetheless, the RO's award of a 
100 percent rating was effective from February 8, 2006, and 
the Court, in its January 2005 memorandum decision, 
specifically vacated the Board's denial of a 100 percent 
rating for PTSD.  Therefore, in this instance there remains 
before the Board the question of whether an initial rating of 
100 percent should be assigned before February 2006.

The Board did not obtain full RO compliance with its May 2005 
remand instructions to inform the veteran about what was 
necessary to obtain an extraschedular rating in excess of 70 
percent for PTSD and to readjudicate the claim and issue a 
supplemental statement of the case.  Therefore, a remand is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Provide notice consistent with 
38 U.S.C.A. § 5103(s) (West 2002) and 
38 C.F.R. § 3.159(b) (2006) to inform 
the veteran about information and 
evidence not of record that is 
necessary to substantiate an 
extraschedular rating beyond 70 percent 
for PTSD prior to the effective date of 
the current 100 percent schedular 
evaluation.


2.  Thereafter, consider the veteran's 
pending claim for a 100 percent 
extraschedular rating prior to the 
effective date of the current 100 percent 
rating in light of any additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case concerning the assignment of an 
initial schedular 100 percent evaluation 
or an extraschedular evaluation and given 
the opportunity to respond thereto.  An 
appropriate period of time should be 
allowed for response.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


